Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 11/1/22 has been entered. Claims 10-18, 20, and 23 have been canceled.  Claims 1 and 27 have been amended.  Claims 1-9, 19, 21-22, and 24-27 remain pending in the application.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/1/22, with respect to the 35 U.S.C. §112(a) rejection of claim 27 has been fully considered and are persuasive.  The 35 U.S.C. §112(a) rejection of claim 27 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-9, 19-21, and 24-25 (see Remarks filed 11/1/22, Pages 6-9) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to the 35 U.S.C. §103 rejection of claim 22 as being unpatentable over Weiler (U.S. 4,229,944) in view of Nash (U.S. 4,312,185), Applicant appears to argue that modeling the fuel ring and engine case of Weiler after those of Nash, thereby making the fuel ring and engine case of Weiler integral as taught by Nash, would require rearranging the fuel ring of Weiler such that the fuel injector bore no longer would extend from the fuel ring (see Remarks filed 11/1/22, Pages 11-12). The Examiner does not find this argument persuasive.  Weiler discloses a void (6) between the fuel ring (32) and the case (4)(see Figs. 1 and 4) and one having ordinary skill in the art would have recognize that the fuel ring (32) and case (4) could have been made integral (as taught by Nash) by a connection between the two in this empty space.  Therefore, no rearrangement or movements of components in Weiler would be required and the fuel injector bore of Weiler would still extend from the fuel ring of Weiler to the fuel injector outlet of Weiler.
With regards to the 35 U.S.C. §103 rejection of claim 22 as being unpatentable over Weiler (U.S. 4,229,944) in view of Nash (U.S. 4,312,185), Applicant has argued one having ordinary skill in the art would not reasonably interpret element B (see Modified Fig. 2 of Weiler below) as a fuel injector outlet (see Remarks filed 11/1/22, Page 12).  To support this argument, Applicant points to the definition of “outlet” in Webster’s Dictionary being “a place or opening through which something is let out: Exit, Vent”.  The Examiner does not find this argument persuasive.  Using the definition cited by Applicant, element B of Weiler allows the fluid to flow from element A to be let out to elements 20 and 22 (see Modified Fig. 2 of Weiler below) and therefore is reasonably interpreted as a type of outlet.  It appears as though Applicant is arguing that an outlet must be at a terminating end of an element, however this is not required by the definition provided, nor the limitations of the claim, and the Examiner suggests amending the claim to require such terminating aspects to overcome the current rejection.
With regards to the 35 U.S.C. §103 rejection of claim 26 as being unpatentable over Hovnanian (U.S. 5,211,005) in view of Nash (U.S. 4,312,185), Applicant has argued neither Hovnanian nor Nash teach the claimed limitation of “a fuel injector projecting radially inward from the fuel ring towards the combustor to a fuel injector outlet located outside of the combustor” because element A of Hovnanian (see Modified Fig. 1/2/5 of Hovnanian) cannot be reasonably interpreted as a fuel injector outlet (see Remarks filed 11/1/22, Page 14).  The Examiner does not find this argument persuasive.  Again, using the definition of “outlet” provided by Applicant (and described above in response to the arguments regarding claim 22), element A of Hovnanian is shown in Figs. 1, 2, and 5 permitting communication and fluid flow from element 78 to the terminating end of 62B between intermediate portions of element 62B.  And therefore, it can reasonably be said that element A is a type of outlet as it is shown permitting fluid flow from the portion of element 62B upstream of element A to be let out to the portion of element 62B that is downstream of element A.  Again, it appears as though Applicant is arguing that an outlet must be at a terminating end of an element, however this is not required by the definition provided, nor the limitations of the claim.  The Examiner suggests amending the claim to require such terminating aspects to overcome the current rejection.
Product by process limitations
Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (See MPEP § 2113)

Claim 8 recites: “…are manufactured using an additive manufacturing process”, this limitation is subject to product by process analysis.
Claim 9 recites: “wherein a build angle used during the additive manufacturing process is maintained at 45 degrees or greater”, this limitation is subject to product by process analysis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7-9, 19, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shekleton (U.S. 4,897,994) in view of Nash et al. (U.S. 4,312,185).

    PNG
    media_image1.png
    387
    732
    media_image1.png
    Greyscale

Re claim 1:
Shekleton discloses an attritable engine (Fig. 1 (see Col. 2, Lines 63-64)) comprising: 
a combustor (26, combustor - Col. 3, Line 39); 
an engine case (44, wall - Col. 3, Line 62 (see Fig.1)) spaced radially outboard from and extending circumferentially around the combustor (26)(see Figs. 1 and 2); 
a fuel ring (74, fuel manifold - Col. 4, Line 24 (see Figs. 3 and 4)) and conformal with the engine case (44)(see Fig. 3), the fuel ring (74) extending around and disposed radially outboard of the combustor (26)(see Figs. 1-4); 
a fuel manifold (Modified Fig. 4 above - A (person having ordinary skill in the art would recognize element A as a type of fuel manifold)) attached to the fuel ring (74)(see Fig. 3 and Modified Fig. 4) and configured to deliver fuel to the fuel ring (74)( see Fig. 3 and Modified Fig. 4); and 
a fuel injector (46, injector - Col. 3, Line 68) attached to the fuel ring (74)(see Fig. 3) and configured to receive fuel from the fuel ring (see Figs. 3-4), wherein the fuel injector (46) projects radially inward, at an acute angle, from the engine case (44)(see Fig. 3).
Shekleton fails to disclose the fuel ring integral with the engine case nor the fuel ring extending circumferentially around the combustor.
Nash teaches a fuel ring (10, fuel manifold - Col. 4, Line 40 (shown as a type of fuel ring between views of Figs. 1, 3, and 4 and per description in Col. 4, Lines 45-47)) integral with an engine case (1, casing - Col. 3, Line 61 (a type of engine case as shown in Fig. 1 and per Col. 1, Lines 7-10))(Col. 4, Lines 42-45 - “…manifold 10…are integral with the casing 1…”) and the fuel ring (10) extending circumferentially around a combustor (6, duct - Col. 4, Line 3 (a type of combustor as shown in Fig. 1 and as described in Col. 3, Lines 3-6))(see Fig. 1 and Col. 4, Lines 40-47).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the fuel ring of Shekleton after the fuel ring of Nash (thereby making the fuel ring of Shekleton integral with the engine case of Shekleton and extending circumferentially around the combustor of Shekleton, both as taught by Nash) for the advantage of a low profile and for the advantage of eliminating or minimizing the need for heavy and more costly casing stiffening devices (Nash; Col. 4, Lines 48-53).
Re claim 3:
Shekleton/Nash teaches the engine (Shekleton; Fig. 1) of claim 1 (as described above).
Shekleton discloses wherein the fuel ring (74) has an annular shape (see Fig. 3).
Re claim 7:
Shekleton/Nash teaches the engine (Shekleton; Fig. 1) of claim 1 (as described above).
Shekleton discloses wherein the engine (Fig. 1) includes six fuel injectors (46)(see Figs. 2 and 3).
Re claim 8:
Shekleton/Nash teaches the engine (Shekleton; Fig. 1) of claim 1 (as described above).
Shekleton discloses wherein the engine case (44), the fuel manifold (Modified Fig. 4 above - A), the fuel injector (46), and the fuel ring (74) are manufactured using an additive manufacturing process (see Figs. 3 and Modified Fig. 4 above - elements 44, 46, 74, and A (of Modified Fig. 4) are shown with structure of elements manufactured using an additive manufacturing process).
“…are manufactured using an additive manufacturing process” is subject to product by process analysis (see Paragraph above).
Re claim 9:
Shekleton/Nash teaches the engine (Shekleton; Fig. 1) of claim 8 (as described above).
Shekleton discloses wherein a build angle used during the additive manufacturing process is maintained at forty-five degrees or greater (see Figs. 3 and Modified Fig. 4 above - elements 44, 70, 74, and A (of Modified Fig. 4) are shown with structure of elements manufactured using an additive manufacturing process in which a build angle is maintained at forty-five degrees or greater).
“…wherein a build angle used during the additive manufacturing process is maintained at forty-five degrees or greater” is subject to product by process analysis (see Paragraph above).
Re claim 19:
Shekleton/Nash teaches the engine (Shekleton; Fig. 1) of claim 1 (as described above).
Shekleton discloses wherein the fuel injector (70) is configured to direct fuel into the combustor (26)(see Figs. 1-4).
Re claim 21:
Shekleton/Nash teaches the engine (Shekleton; Fig. 1) of claim 1 (as described above).
Shekleton discloses wherein the fuel ring (74) is disposed to a radial outer side of the engine case (44)(see Figs. 1 and 3).
Re claim 25:
Shekleton/Nash teaches the engine (Shekleton; Fig. 1) of claim 1 (as described above), wherein the fuel injector (Shekleton; 46) is also integral with the engine case (Shekleton; 44)(in the combined Shekleton/Nash, element 74 of Shekleton has been made integral with element 44 of Shekleton, as described above, and as shown in Fig. 3 of Shekleton, element 46 is integral with element 74 as element 74 is shown formed as a void in element 46, and therefore when element 74 is made integral with element 44, element 46 is also made integral with element 44).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shekleton (U.S. 4,897,994) in view of Nash et al. (U.S. 4,312,185), as applied to claim 1 above, and further in view of Böttcher et al. (U.S. 2012/0234010).
Re claim 2:
Shekleton/Nash teaches the engine (Shekleton; Fig. 1) of claim 1 (as described above).
Shekleton/Nash fails to disclose wherein the fuel ring is formed of nickel or nickel based alloy.
Böttcher teaches wherein a fuel ring (Para 17 - “fuel distribution ring”) is formed of nickel or nickel based alloy (Para 17 - “fuel distribution ring preferably includes at least one nickel alloy”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the fuel ring of Shekleton/Nash after the fuel ring of Böttcher (thereby making the fuel ring of Shekleton/Nash of the nickel alloy of Böttcher) for the advantage of resistance to high temperatures (Böttcher; Para 17).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shekleton (U.S. 4,897,994) in view of Nash et al. (U.S. 4,312,185), as applied to claim 1 above, and further in view of Pinson et al. (U.S. 2011/0173983).
Re claim 4:
Shekleton/Nash teaches the engine (Shekleton; Fig. 1) of claim 1 (as described above).
Shekleton/Nash fails to disclose wherein the fuel ring has a tear-drop shape.
Pinson teaches wherein a fuel passage (68, radial passage - Para 24 (a type of fuel passage as described in Paras 23-24)) has a tear-drop shape (Para 24 - “…radial passage 68 is matched to the external tear-drop shape…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized the shape of the fuel passage of Pinson could have been applied to the shape of the fuel ring of Shekleton as the fuel ring of Shekleton is a fuel passage (Shekleton; see Figs. 3 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the shape of the fuel ring of Shekleton/Nash after the shape of the fuel passage of Pinson for the advantage of increasing the internal volume and optimizing feeding of injectors (Pinson; Para 24).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shekleton (U.S. 4,897,994) in view of Nash et al. (U.S. 4,312,185), as applied to claim 1 above, and further in view of Ziminsky et al. (U.S. 2010/0192581).
Re claim 5:
Shekleton/Nash teaches the engine (Shekleton; Fig. 1) of claim 1 (as described above).
Shekleton/Nash fails to disclose wherein the fuel ring has an inner diameter from 0.083 in. (2.11 mm) to 0.103 in. (2.62 mm), inclusive.
Ziminsky teaches wherein a fuel passage (142, fuel injection inlet - Para 30 (shown as a type of fuel passage in Fig. 6)) has an inner diameter from 0.083 in. (2.11 mm) to 0.103 in. (2.62 mm), inclusive (Para 30 - “inner tube diameter Di is generally in the range of about 0.08 to about 0.2 inches”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized the inner diameter of the fuel passage of Ziminsky could have been applied to the fuel ring of Shekleton as the fuel ring of Shekleton is a fuel passage (Shekleton; see Figs. 3 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the inner diameter of Ziminsky as the inner diameter of the fuel ring of Shekleton/Nash for the advantage of achieving a target NOx emission (Ziminsky; Para 30).
Re claim 6:
Shekleton/Nash teaches the engine (Shekleton; Fig. 1) of claim 1 (as described above).
Shekleton/Nash fails to disclose wherein the fuel ring has an inner diameter from 0.089 in. (2.26 mm) to 0.097 in. (2.46 mm), inclusive.
Ziminsky teaches wherein a fuel passage (142, fuel injection inlet - Para 30 (shown as a type of fuel passage in Fig. 6)) has an inner diameter from 0.089 in. (2.26 mm) to 0.097 in. (2.46 mm), inclusive (Para 30 - “inner tube diameter Di is generally in the range of about 0.08 to about 0.2 inches”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized the inner diameter of the fuel passage of Ziminsky could have been applied to the fuel ring of Shekleton as the fuel ring of Shekleton is a fuel passage (Shekleton; see Figs. 3 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the inner diameter of Ziminsky as the inner diameter of the fuel ring of Shekleton/Nash for the advantage of achieving a target NOx emission (Ziminsky; Para 30).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shekleton (U.S. 4,897,994) in view of Nash et al. (U.S. 4,312,185), as applied to claim 1 above, and further in view of Romig et al. (U.S. 2013/0283800).
Re claim 24:
Shekleton/Nash teaches the engine (Shekleton; Fig. 1) of claim 1 (as described above).
Shekleton/Nash fails to teach wherein the fuel ring has a cross-sectional geometry that includes a first side and a second side that meets the first side at a sharp point.
Romig teaches wherein a fuel passage (64, fuel port - Para 25) has a cross-sectional geometry (see Fig. 4 - element 64 is shown with a type of cross-sectional geometry) that includes a first side (see Fig. 4 at 76 - element 76 is described as a tapered width in Para 28 and in Fig. 4 the left side of element 76 of element 64 is shown as a type of first side) and a second side (see Fig. 4 at 76 - element 76 is described as a tapered width in Para 28 and in Fig. 4 the right side of element 76 of element 64 is shown as a type of second side) that meets the first side at a sharp point (78, vertex - Para 28)(see Fig. 4 - sides of element 76 are shown tapering to element 78).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized the shape of the fuel passage of Romig could have been applied to the shape of the fuel ring of Shekleton as the fuel ring of Shekleton is a fuel passage (Shekleton; see Figs. 3 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the shape of the fuel ring of Shekleton/Nash after the shape of the fuel passage of Romig for the advantage of increasing the effective cross-sectional area of the fuel passage to allow for improved efficiency (Romig; Para 29).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Weiler (U.S. 4,229,944) in view of Nash et al. (U.S. 4,312,185).

    PNG
    media_image2.png
    597
    620
    media_image2.png
    Greyscale

Re claim 22:
Weiler discloses an engine (Fig. 1; Col. 2, Lines 28-29 - “…a gas turbine engine…”), comprising: 
an engine case (4, engine housing - Col. 2, Line 50); 
a fuel ring (32, annular fuel conduit - Col. 3, Line 42); 
a fuel manifold (Fig. 4 - “THREE-WAY VALVE” (the three way valve shown in Fig. 4 is shown as a type of fuel manifold)) attached to the fuel ring (32)(see Figs. 1 and 4 - in Fig. 4, “THREE-WAY VALE” is shown attached to “ANNULAR CONDUIT” which corresponds to the annular fuel conduit 32 shown in Fig. 1); and 
a fuel injector (1, fuel injection nozzle - Col. 2, Line 43) attached to the fuel ring (32)(see Fig. 1 - element 1 is shown attached to element 32) and configured to receive fuel from the fuel manifold (Fig. 4, “THREE-WAY VALE”) through the fuel ring (32)(see Figs. 1 and 4), the fuel injector (1) comprising a fuel injector bore (Modified Fig. 2 above - A (person having ordinary skill in the art would recognize element A as a type of fuel injector bore)) within the fuel injector (1)(see Modified Fig. 2 above - element A is shown within element 1); 
the fuel injector bore (Modified Fig. 2 above - A) extending from the fuel ring (32) to a fuel injector outlet (Modified Fig. 2 above - B)(see Fig. 1 and Modified Fig. 2 above - element A, as identified in Modified Fig. 2 above, is shown in Fig. 1 extending from element 32 to element B, as identified in Modified Fig. 2 above); 
the fuel injector bore having a lateral fuel injector bore width (see Modified Fig. 2 above - element A is shown with a type of lateral width); and the fuel injector outlet having a lateral outlet width (see Modified Fig. 2 above - element B is shown with a type of lateral width) that is less than the lateral fuel injector bore width (see Modified Fig. 2 above - element B is shown with a lateral width less than the lateral width of element A).
Weiler fails to disclose the fuel ring being integral with the engine case.
Nash teaches a fuel ring (10, fuel manifold - Col. 4, Line 40 (a type of fuel ring as shown in Fig. 1, 3, and as described in Col. 4, Lines 45-47)) integral with an engine case (1, casing - Col. 3, Lines 60-61 (a type of engine case as described in Col. 3, lines 56-57))(Col. 8, Lines 12-23 - “…the fuel manifolds, injector valve heads, injector tubes, and jumper tubes can be made of a titanium alloy. In addition, although elements of the invention have been described in the embodiments as being secured with the casing, it should be recognized that such elements can be made to be integral with the casing, for example, through sheet metal fabrication, casting, etc. It is intended to include such arrangements within the definition of "secured with'.” (see Col. 4, Lines 18-20 and Col. 4, Lines 40-45)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the fuel ring and engine case of Weiler after those of Nash (thereby making the fuel ring and engine case of Weiler integral as taught by Nash) for the advantage of making the components by casting (Nash; Col. 8, Lines 12-23) which has the advantage of allowing the production of complex shapes easily in a single process.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hovnanian (U.S. 5,211,005) in view of Nash et al. (U.S. 4,312,185).

    PNG
    media_image3.png
    1096
    838
    media_image3.png
    Greyscale


Re claim 26:
Hovnanian discloses an engine (20, gas turbine engine - Col. 2, Lines 65-66), comprising: 
a combustor (38, combustor - Col. 3, Line 18); 
an engine case (56, wall - Col. 3, Line 61 (a type of engine case as shown in Figs. 1 and 2)) extending circumferentially about the combustor (38)(see Figs. 1-2 and Col. 3, Lines 60-62 - “…wall 56 is generally concentric with the walls 44 and 46…” (44 and 46 are part of 38 per Col. 3, Lines 32-33)); 
a fuel ring (62A, common manifold - Col. 4, Lines 5-6 (a type of fuel ring as shown in Figs. 1, 2, and 4 and as described in Col. 4, Lines 1-6 - “…fuel injectors 62…are connected to a second common manifold 62A…”)) extending circumferentially about the engine case (56)(see Fig. 2 - element 62A is shown extending circumferentially about element 56); and 
a fuel injector (62, fuel injectors - Col. 4, Lines 2-3) projecting radially inward from the fuel ring (62A) towards the combustor (38) to a fuel injector outlet (Modified Figs. 1/2/5 above - A (person having ordinary skill in the art would recognize element A as a type of fuel injector outlet)) located outside of the combustor (38)(see Modified Figs. 1/2/5 above - portion of element 62 between element 78 and element A is shown projecting radially inward from element 62A towards 38 to element A, and element A is shown located outside of element 38), the fuel injector (62) configured to direct fuel received from the fuel ring (62A) through the fuel injector outlet (Modified Figs. 1/2/5 above - A) into the combustor (38)(see Modified Figs. 1/2/5 above and Col. 4, Lines 17-34).
Hovnanian fails to disclose the fuel ring and the fuel injector formed with the engine case in a monolithic body.
Nash teaches a fuel ring (10, fuel manifold - Col. 4, Line 40 (a type of fuel ring as shown in Fig. 1, 3, and as described in Col. 4, Lines 45-47)) and a fuel injector (30, injector tube - Col. 5, Line 55 (a type of fuel injector as described in Col. 6, Lines 64-67)) formed with an engine case (1, casing - Col. 3, Lines 60-61 (a type of engine case as described in Col. 3, lines 56-57)) in a monolithic body (Col. 8, Lines 12-23 - “…the fuel manifolds, injector valve heads, injector tubes, and jumper tubes can be made of a titanium alloy. In addition, although elements of the invention have been described in the embodiments as being secured with the casing, it should be recognized that such elements can be made to be integral with the casing, for example, through sheet metal fabrication, casting, etc. It is intended to include such arrangements within the definition of "secured with'.” (see Col. 4, Lines 18-20 and Col. 4, Lines 40-45)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the fuel ring, injector, and engine case of Hovnanian after those of Nash (thereby forming the fuel ring, fuel injector, and engine case of Hovnanian in a monolithic body as taught by Nash) for the advantage of making the components by casting (Nash; Col. 8, Lines 12-23) which has the advantage of allowing the production of complex shapes easily in a single process.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Weiler (U.S. 4,229,944) in view of Nash et al. (U.S. 4,312,185), as applied to claim 22 above, and further in view of Chen et al. (U.S. 2017/0342846).

    PNG
    media_image4.png
    465
    560
    media_image4.png
    Greyscale

Re claim 27:
Weiler in view of Nash teaches the engine (Weiler; Fig. 1) of claim 22 (as described above).
Weiler further discloses wherein the fuel injector bore (Modified Fig. 2 above - A) extends within the fuel injector (1) along a centerline (2, longitudinal axis of the nozzle - Col. 2, Lines 44-45 (a type of centerline as shown in Figs. 1-2)) that is angularly offset from a centerline axis of the engine by an acute angle (see Fig. 1 and Modified Fig. 2 above - element A is shown extending along centerline 2 which is shown to be parallel with the engine rotational centerline in Fig. 1, which is being angularly offset by the acute angle of zero).
Weiler/Nash fails to disclose wherein the fuel injector bore extends within the fuel injector along a centerline that is angularly offset from a centerline axis of the engine by a non-zero acute angle.
Chen teaches wherein a fuel injector bore (Modified Fig. 2 (Chen) above - A (person having ordinary skill in the art would recognize element A as a type of fuel injector bore)) extends within a fuel injector (26, injector assembly) along a centerline (see Fig. 2 at 36 (a type of centerline is indicated at element 36)) that is angularly offset by a non-zero acute angle (θ, desired injection angle - Para 28)(see Fig. 2 and Paras 28-29 - “…the injection may potentially have a range from approximately 10° to approximately 170° , as schematically represented by angle θ …”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the fuel injector bore of Weiler/Nash after that of Chen (thereby making the injector bore of Weiler at the non-zero angle of Chen) for the advantage of influencing both total pressure loss and jet penetration (Chen; Para 28).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        11/14/22